Citation Nr: 0422974	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for tuberculosis.



WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had honorable active duty from January 1976 to 
January 1980.  He had additional service from January 1980 to 
December 1981 that was other than honorable in character.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002  rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received notice of the information and evidence necessary 
to substantiate his claim, notice of which evidence, if any, 
the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA, or notice that he should 
provide any evidence in his possession that pertains to the 
claim.  Accordingly a remand is required in order for the 
appellant to be provided proper notice.

The veteran seeks entitlement to service connection for 
tuberculosis.  The veteran's service medical records reveal a 
positive PPD test and reveal that the veteran was treated 
with INH for a year.  The veteran testified before the 
undersigned Veterans Law Judge in January 2004.  The veteran 
indicated that he was getting X-rays and possibly more 
extensive tests at a private facility in the next week.  The 
veteran further asserted that he believed that he has flare 
ups of tuberculosis.  An attempt should be made to obtain 
copies of these pertinent private medical records.

The veteran has not been provided a VA examination to 
determine whether the veteran currently has tuberculosis or 
any residuals thereof.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim for service 
connection for tuberculosis, notice of 
which evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, and 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should contact the appellant 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
pulmonary conditions.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
that are not currently of record.  This 
should include contacting the Pulmonary 
Associates of 2031 McDaniel, Suite 150, 
N. Las Vegas, NV 89030.

3.  The veteran should be afforded a VA 
pulmonary examination.  The claims folder 
must be made available to, and reviewed 
by, the examiner.  All indicated studies 
and tests should be performed.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran currently has 
tuberculosis, or any residual thereof, 
that is related to a positive PPD test in 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  The RO should readjudicate the 
veteran's claim considering all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case which evaluates all the evidence 
submitted since the October 2002 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




